Citation Nr: 1629623	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  07-29 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to July 11, 2011, and in excess of 50 percent thereafter.  

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1968 to June 1970, from July 1990 to August 1991, and from January 2000 to April 2000.  He served in combat in the Republic of Vietnam, and is the recipient of the Combat Infantryman's Badge.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In December 2011, the Board denied the appeal for a higher disability rating for PTSD; however, the United States Court of Appeals for Veterans Claims (Court) vacated that decision in February 2014.  When this case was most recently before the Board in September 2015 it was remanded for additional development.  The case is now again before the Board for further appellate review.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

Although further delay is unfortunate, the Board finds that additional development is required prior to adjudication of the Veteran's claims.  Initially the Board notes a March 2016 supplemental statement of the case, wherein the Decision Review Officer (DRO) stated a review of the Veteran's medical progress notes from the Charleston Vet Center does not show he is unable to secure or follow a substantially gainful occupation.  Curiously, however, a note from the Veteran's treating counselor dated in March 2015 specifically states the Veteran's PTSD "renders him unable to obtain and follow gainful employment in any work setting."  Clearly the DRO overlooked or ignored this statement.  The Board notes that when this case was previously before the Board the RO or Appeals Management Center (AMC) was instructed to refer the claim to the Director of Compensation for consideration of an extra-schedular TDIU rating if the schedular requirements were not met at any time during the appeal period.  Since the DRO erroneously concluded evidence did not indicate the Veteran was unemployable as a result of his PTSD, this development was not effectuated.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition, the Board observes that the Veteran's treatment notes and April 2015 clinical summary from the Vet Center appear to be somewhat in contrast to the conclusions rendered by the July 2011 and April 2015 VA examiners.  Both the Veteran's treating clinician at the Vet Center and the VA examiners have indicated the Veteran exhibits impairments in several areas, to include mood, family relations, work, and thoughts.  However, the July 2011 VA examiner concluded the Veteran's PTSD manifestations cause reduced occupational and social reliability.  Whereas the April 2015 VA examiner concluded the Veteran's psychiatric symptoms cause only occasional occupational and social impairments.  Conversely, the Veteran's treating counselor has asserted his psychiatric manifestations cause such clinically significant manifestations as to render him unable to work, and substantially impact his social relations.  

Further, as the Veteran's representative noted in a May 2016 brief, the April 2015 VA examination provided a limited opinion relative to only the functional impairments caused by the Veteran's PTSD.  As such, an opinion has not been provided which addresses the combined effects of all the Veteran's service-connected disabilities.  For the above-noted reasons, the Board finds a new examination and medical opinion is necessary.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).



Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise, who has not previously examined this Veteran, to assess the severity of his service-connected acquired psychiatric disability.  The electronic records should be made available to and reviewed by the examiner.  

The RO or the AMC must ensure that the examiner provides all information required for rating purposes.  The examiner should also review and discuss all relevant evidence, to specifically include the above-noted Vet Center treatment records and clinical summary, outpatient VAMC treatment records, and VA examinations.  

3.  The RO or the AMC should also obtain an assessment of the functional impact of the service-connected disabilities on the Veteran's employability from a VA examiner. 

Specifically, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's service-connected disabilities, either singularly or in concert, are sufficient to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background. 

In this regard, the examiner should provide concrete examples of functional impairments caused by the Veteran's service-connected disabilities.  Such impairments include, but are not limited to, walking, sitting, lifting and standing limitations, impaired ability to interact socially, as well as problems with memory and concentration.  A rationale for the opinion also must be provided.

4.  Then, if the schedular requirements for TDIU are not met at any time during the period on appeal, refer the claim to the Director of Compensation for consideration of an extra-schedular TDIU rating.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Finally, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford him the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.





By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




